On writ of error, the Supreme Court reversed the judgment, and awarded a venire de novo ; holding that the defendant Brooks, had a lien for the general balance due to him from plaintiffs, and did not waive it by taking the draft. On error to this court,
The Court of Errors held, that the importer, Brooks, by delivering the invoice of the first parcel to his principal, and accepting his draft for the amount payable at a future day, had waived his lien, which would otherwise have existed on the first parcel for the price of both, and that an action of trover lay against him to recover it.
The Chancellor delivered a brief opinion for affirmance of the judgment of the Supreme Court, holding that the question of waiver should have been submitted to the jury, that from the form of the receipt, it may be questioned whether the'defendant did not retain his lien. But the court by a vote of 15 to 7 reversed the judgment.